DETAILED ACTION
This is the third Office Action regarding application number 17/007,517, filed on 08/31/2020, which claims foreign priority to DE 102019006096.2, filed on 08/29/2019.
This action is in response to the Applicant’s Response received 06/10/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114.  
The Applicant’s submission received on 06/10/2022 has been entered.
 	
Status of Claims
Claims 1-12 and 15 are currently pending.
Claims 13 and 14 are cancelled.
Claims 1 and 4 are amended.
Claim 8 is withdrawn.
Claims 1-7, 9-12, and 15 are examined below.
The rejection of claims 4 and 5 under 35 U.S.C. § 112 has been withdrawn in light of the Applicant’s amendments.
The rejection of claims 13 and 14 under 35 U.S.C. § 103 has been withdrawn in light of the Applicant’s amendments.
No claim is allowed.

Response to Arguments
The Applicant’s arguments received 04/15/2022 have been carefully considered but they are not found persuasive. The amendments cancelled claims 13 and 14 and added the limitations of these claims to independent claim 1.
The applicant argues that CHARY cannot teach that the metal coating directly contacts the second surface section of the solar cell, and notes that the metal coating is not a single element. Remarks 9.
The examiner has clarified the interpretation of the CHARY reference, and notes that CHARY’s illustrations describe an upper surface of layer 2704, where the metal layer portion 2702A contacts the upper surface at an annotated second surface section that is also planar to the annotated first surface section of the upper surface of layer 2704.
The applicant also argues that the examiner fails to establish that the metal coating extends to the backside of the solar cell as required by claim 4. Remarks 10. The applicant remarks that layer 2711 in CHURY does not extend to the backside.
The examiner clarifies its interpretation of the CHARY reference, and notes that the metal coating layer is construed to include the collection of connected metal components 2710+2711+2702A+2720. Metal layer portion 2720 contacts the backside as is illustrated below in annotated Figure 27 of CHURY included in the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 10-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0076386 A1) in view of SHIM (US 2012/0318349 A1) and CHARY (US 9,680,035 B1).
Regarding claim 1, KING teaches a stacked multijunction solar cell comprising: 
a germanium substrate, which forms an underside of the multijunction solar cell p-type Ge substrate, Fig. 1); 
a germanium subcell (n-type Ge diffused cell emitter, Fig. 1); and 
at least two III-V subcells (multiple III-V subcells, Fig. 1), which follow each other.

    PNG
    media_image1.png
    443
    560
    media_image1.png
    Greyscale

KING does not disclose expressly the claimed dielectric insulating layer system or the metal coating, or a through-hole passing through the germanium substrate to enable a front side of the multijunction solar cell to be contacted from a back side of the multijunction solar cell, that the metal coating is integrally connected to a covered section of the upper side of the dielectric insulating layer system, or that the metal coating contacts the front side and the backside via the through-hole.
SHIM teaches a dielectric insulating layer system having a layer sequence made up of three insulating layers connected to a first surface section of a substrate 210, with a top insulating layer 291 formed of amorphous silicon (para. 109) and a bottom insulating layer 293, as well as a metal coating 260 electrically connected to a surface section of the solar cell 210 and the upper side of the insulating layer system 290 (Fig. 3).

    PNG
    media_image2.png
    648
    614
    media_image2.png
    Greyscale


CHARY teaches a solar cell comprising a back side-contacted front side, where the semiconductor wafer has a through-contact hole (holes 1707) extending from the upper side of the multijunction solar cell to the underside, the metal coating contacting the front side and the backside via the through-hole (2711 and 2720 extend from the upper side to the underside of the solar cell, Fig. 27; 2717 and 2708 define the first and second and covered sections), wherein the metal coating is disposed directly on the second surface section (metal coating 2710+2711+2702A+2720 is disposed directly on the second surface section defined on the upper surface of 2704, CHARY, annotated Fig. 27), wherein the second surface section of the multijunction solar cell is in a same plane as the first surface section of the multijunction solar cell on an incident surface of the multijunction solar cell (upper surface of 2704 provides the plane of the first and second surface sections and is a light incident surface, CHARY, annotated Fig. 27). 

    PNG
    media_image3.png
    404
    653
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and add the dielectric insulating layer system and metal coating taught by SHIM to increase rear side reflectance and improve short-circuit current (SHIM, paras. 117 and 119).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING further and add through holes so that the front side electrically connection can be connected at the back side, along with associated insulating layer and metal coating extend through the hole as taught by CHARY as this arrangement allows for a thinning of the solar cell thickness, thus leading to significant mass reductions that are important for space applications (CHARY, col. 5, ll. 51-58).
Although the examiner interprets the claimed metal coating to correspond to four different but connected components of CHARY (2710+2711+2702A+2720), the examiner concludes it would be obvious to make them integral. MPEP 2144.04(V)(B).

Regarding claim 2, the combination of KING, SHIM, and CHARY teaches or would have suggested the stacked multijunction solar cell according to claim 1, wherein the bottom insulating layer comprises SiO2 and/or Si3N4 or is made up of SiO2 and/or Si3N4 (bottom insulating layer 293 comprises SiOx, KING, para. 71).

    PNG
    media_image4.png
    169
    502
    media_image4.png
    Greyscale


Regarding claim 3, the combination of KING, SHIM, and CHARY teaches or would have suggested the stacked multijunction solar cell according to claim 1, wherein the insulating layer system includes at least one further middle insulating layer, the at least one further middle insulating layer comprising SiO2 and/or Si3N4 or being formed substantially of SiO2 and/or Si3N4. (second passivation layer 292 is comprised of SiNx, KING, para. 72).

Regarding claims 4 and 5, KING teaches a stacked multijunction solar cell comprising: 
a germanium substrate, which forms an underside of the multijunction solar cell p-type Ge substrate, Fig. 1); 
a germanium subcell (n-type Ge diffused cell emitter, Fig. 1); and 
at least two III-V subcells (multiple III-V subcells, Fig. 1), which follow each other.

    PNG
    media_image1.png
    443
    560
    media_image1.png
    Greyscale

KING does not disclose expressly the claimed dielectric insulating layer system or the metal coating, or a through-hole passing through the germanium substrate to enable a front side of the multijunction solar cell to be contacted from a back side of the multijunction solar cell, that the metal coating is integrally connected to a covered section of the upper side of the dielectric insulating layer system, or that the metal coating contacts the front side and the backside via the through-hole, or a through-hole having an oval circumference in parallel to the surface.
SHIM teaches a dielectric insulating layer system having a layer sequence made up of three insulating layers connected to a first surface section of a substrate 210, with a top insulating layer 291 formed of amorphous silicon (para. 109) and a bottom insulating layer 293, as well as a metal coating 260 electrically connected to a surface section of the solar cell 210 and the upper side of the insulating layer system 290 (Fig. 3).

    PNG
    media_image2.png
    648
    614
    media_image2.png
    Greyscale


CHARY teaches a solar cell comprising a back side-contacted front side, where the semiconductor wafer has a through-contact hole (holes 1707) extending from the upper side of the multijunction solar cell to the underside, the metal coating contacting the front side and the backside via the through-hole (2710+2711+2702A+2720 extend from the upper side to the underside of the solar cell, Fig. 27), wherein the front side of the multijunction solar cell is back side-contacted, wherein the through-hole of the semiconductor wafer extends from the upper side of the multijunction solar cell through the at least two III-V subcells and the germanium subcell to the underside, the through-hole having a contiguous side wall (CHARY, Fig. 16), and wherein the side wall of the through-hole is covered by the dielectric insulating layer system (claim 4) or that the metal coating on the insulating layer system extends from the upper side of the multijunction solar cell along the side wall through the through-contact hole to the under side of the multijunction solar cell (claim 5). 

    PNG
    media_image5.png
    356
    653
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING and add the dielectric insulating layer system and metal coating taught by SHIM to increase rear side reflectance and improve short-circuit current (SHIM, paras. 117 and 119).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING further and add through holes so that the front side electrically connection can be connected at the back side, along with associated insulating layer and metal coating extend through the hole as taught by CHARY as this arrangement allows for a thinning of the solar cell thickness, thus leading to significant mass reductions that are important for space applications (CHARY, col. 5, ll. 51-58).
The applicant’s specification does not provide any special definition or additional context for the term “oval”, and the applicant’s figures illustrate only circular through-contact holes. Thus, the examiner applies the broadest reasonable interpretation of “oval” consistent with the specification to mean “ellipsoidal or elliptical” (Dictionary.com definition). The examiner concludes that the shape of the hole is an obvious change in shape achieved by ordinary artisans as a matter of design choice and an expected resulting shape from the through-contact hole formation process. MPEP 2144.04(VI)(B).
Although the examiner interprets the claimed metal coating to correspond to four different but connected components of CHARY (2710+2711+2702A+2720), the examiner concludes it would be obvious to make them integral. MPEP 2144.04(V)(B).

Regarding claim 10, the combination of KING, SHIM, and CHARY teaches or would have suggested the stacked multijunction solar cell according to claim 1, wherein the metal coating is disposed directly on the covered section of the upper side of the dielectric insulating layer system (metal coating 2710+2711 directly disposed on upper side of the dielectric insulating layer 2708 where it covers the upper side of the solar cell, CHARY, Fig. 27).

    PNG
    media_image5.png
    356
    653
    media_image5.png
    Greyscale


Regarding claim 11, the combination of KING, SHIM, and CHARY teaches or would have suggested the stacked multijunction solar cell according to claim 1, but does not disclose expressly that the metal coating covers at least 70% of the underside of the multijunction solar cell. Here, the only difference between the claimed invention and the prior art is the relative size and dimension of the metal coating covering the underside of the solar cell. The examiner finds that the simple change in coverage percentage of the metal coating on the back side would be obvious to skilled artisans to attempt at least 70% rear coverage, and that this obvious design choice would not be expected to yield any unsurprising or extraordinary results, and therefore is not patentably distinct from the prior art device. MPEP 2144.04(IV)(A).

Regarding claim 12, the combination of KING, SHIM, and CHARY teaches or would have suggested the stacked multijunction solar cell according to claim 1, wherein the layer sequence of the dielectric insulating layer system including the at least one bottom insulating layer is disposed directly on a first surface section of the multijunction solar cell (insulating layer 2708 directly disposed on first surface section defined by upper surface of 2704, CHARY, Fig. 27).

Regarding claim 15, the combination of KING, SHIM, and CHARY teaches or would have suggested the stacked multijunction solar cell according to claim 4, wherein the metal coating and the dielectric insulating layer system are disposed on the contiguous side wall of the through-hole without filling the through-hole (CHARY’s through-hole arrangement has the metal coating and dielectric layers disposed on the side wall but not entirely filling it—instead, an entirely different component 2713 fills the through-hole, Fig. 27).

    PNG
    media_image5.png
    356
    653
    media_image5.png
    Greyscale


Claims 6, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over KING (US 2014/0076386 A1) in view of SHIM (US 2012/0318349 A1) and CHARY (US 9,680,035 B1) as applied to claim 1 above, and further in view of YAMAMOTO (US 2010/0289103 A1) and HUO (“Comparison of Ti/Pd/Ag, Pd/Ti/Pd/Ag and Pd/Ge/Ti/Pd/Ag contacts to n-type GaAs for electronic devices handling high current densities”).
Regarding claims 6, 7, and 9, the combination of KING, SHIM, and CHARY teaches or would have suggested the stacked multijunction solar cell according to claim 1, but does not disclose expressly that the metal coating comprises a multilayer system (claim 6), that the multilayer system comprises an AuGe/Ti/Pd/Ag/Au layer sequence or a Pd/Au/Ge/Ti/Pd/Ag/Au layer sequence (claim 7), or that the metal coating comprises a multilayer system, and wherein the multilayer system comprises: AuGe, Ti, Pd, Ag, and Au layers (claim 9).
YAMAMOTO teaches a multilayer metal coating system, including a stacked layer sequence of AuGe, Ti, and Au layers using vapor deposition (para. 94).
HUO teaches a multilayer metal coating system for solar cell electrical connections where Ti is combined with an adjacent Pd layer to provide an excellent diffusion barrier, that when also combined with an Ag layer, yields excellent sheet conductivity and lateral metal resistivity values (pg. 3, left. col, para. 1).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING further and add metal coating contact stacked layer system of AuGe, Ti, and Au layers taught by YAMAMOTO in order to form the necessary ohmic contact and electrode (YAMAMOTO, para. 94).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify KING again further and add Pd and Ag layers adjacent to the Ti layer as taught by HUO to provide an excellent diffusion barrier, that when also combined with an Ag layer, yields excellent sheet conductivity and lateral metal resistivity values (HUO, pg. 3, left. col, para. 1).
The examiner concludes that the final structure produced by these combination of prior art instructions yields a metal coating layer having a AuGe/Ti/Pd/Ag/Au layer sequence structure.


Conclusion
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELO TRIVISONNO whose telephone number is (571) 272-5201.  The examiner can normally be reached on MONDAY-FRIDAY, 9:00a-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, ALLISON BOURKE, can be reached at (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 or (571) 272-1000.
/ANGELO TRIVISONNO/
Primary Examiner, Art Unit 1721